HALL, J.
Defendant in error sued plaintiff in error to recover damages in the sum of $1,060, alleged to have resulted to an International auto truck, from having been struck by a freight train operated on a side track at the town of Crowell. For the purposes of this opinion it is unnecessary to set out the pleadings, as the only assignments urged here go to the admissibility of certain evidence and the sufficiency of such evidence to support the judgment. Trial before a jury resulted in a judgment against plaintiff in error in the sum of $500.
The first and second assignments are based upon the alleged error of the court in admitting the testimony of defendant in error as to the market value of the motor truck at Crowell, prior to and immediately after the accident.
The remaining assignments are based upon the admission of the testimony of B. W. Self, under which it is insisted that he was not qualified to testify as to the market value in Crowell of the injured truck. If we admit that the objections to the evidence of defendant in error are well taken, they do not apply to the testimony of the witness Self. He testified that he resided at Crow-ell, was in the Crowell Garage business, a member of the firm of Self & Son, which handled the International motor trucks at that place; that he was familiar with the market value of such trucks on the 19th day of May, 1917, the date of the alleged injury •; that he sold defendant in error the truck in question. He further shows that he examined the truck' minutely after the accident, for the purpose of ascertaining the extent of the damage. He testified that he based his opinion of the market value on what he had to pay in Dallas, plus the freight; that because he sold those ears in Crowell he knew the market value on the day of the accident.. On cross-examination he stated that he based his opinion of the market value on what his firm paid for the truck, the gasoline required in running it to-Crowell from Dallas, and the time off the man in bringing it; that such a car would ordinarily sell for $1,078 in Crowell, and that he would.have sold one for that price at that time. He stated that the truck in question was the only one his firm had sold; that in ascertaining the amount of the damages he took the catalogue and determined what each part to be replaced would cost; that the difference between the market value of the car immediately before and immediately after the accident was about $650. The jury seems to have accepted his estimate rather than that of defendant in error.
[1-4] We think the objections to the competency of this evidence were not well taken. A dealer in personal property at any given place is generally accepted as an expert witness upon its market value. Wells Fargo & Co. v. Long, 190 S. W. 530; Lawson on Expert and Opinion Evidence (2d Ed.) 190-193; 11 B. C. L. p. 638, § 56; Jones on Evidence, vol. 2, §§ 386, 387. From the evidence on cross-examination touching the question of the qualifications of this witness to testify as to the market value of such a truck in Crowell, it appears that as a dealer he sold this particular truck, and it may be reasonably inferred that he was the representative of the manufacturer of such trucks at Crowell, as he had in his pos*758session a catalogue showing prices of its several parts. Being a dealer and having authority to sell such trucks on that market, it is a legitimate presumption that he was well Informed as to market values, both in iDrowell and in Dallas. Having testified upon direct examination that he knew the market value in Orowell on the day of the accident, he was prima facie qualified to state what that value was. G., C. & S. F. Ry. Co. v. Stewart, 141 S. W. 1020. The facts developed on cross-examination failing to show his disqualification, the evidence was admissible. That he had actually sold only one truck of that kind at Crowell would affect the weight, but not the admissibility, of his evidence. Belknap v. Groover, 56 S. W. 249.
The judgment is affirmed.

S=Eor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes